DETAILED ACTION
The present application has been made of the record and currently claims 1-8 are rejected while claims 9-20 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
A non-exhaustive list of drawings objections:
The drawings should include free standing arrows to indicate sections towards which it points and arrows touching a line to indicate a surface. See 37 CFR 1.84(r).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “220” has been used to designate “at least two braided wires”, “at least four braided wires”, “braided wire”, “other braided wire”, and “current braided wire”, where “wire”, “other … wire” and “wires” are not the same;
reference character “222” has been used to designate “a second coil” and “each second coil”;
reference character “221” has been used to designate “a first coil” and “each first coil”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted wherein the issue with properly referring back to a previously presented component is found throughout the claims. It is also noted wherein Applicant fails to properly identify what component (e.g. the use of “other”, “thereof”, and “current”) is being referred to in instances wherein multiple components sharing the same name but identified by number have been presented. A non-exhaustive list of similar concerns can be found above and in:
Claim 3 recites the limitation, “each second coil (222) of each of the braided wires (220) is nested outside one of the adjacent two first coils (221) on the other braided wire (220) and inside the other thereof” is unclear as to what the elements are being referred to;
Claim 4 recites the limitation “all the braided wires (220)” and “at least one braided wire (220)” is unclear as to which wires are being referred to AND if all the braided wires and at least one braided wire are part of the same set or not; 
Claim 5 recites the limitation “two of the braided wires are mutually nested on the side of the braided wires” is unclear as to which two braided wires are being referred.
There is insufficient antecedent basis for this limitation in the claim.
Furthermore, it is noted that a different name would be needed for the different elements in the claim (e.g. first braided wire, second braided wire, etc.) because the part number would not serve as a basis for providing a distinction between elements as the presence (or absence) of reference characters does not affect the scope of the claim.

Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument’s related to the drawings, especially to reference character 220, it is understood that 220 references a plurality of braided wires, however, in order to comply with 37 CFR 1.84(p)(4), there can be no more than one reference character which describes a plurality of elements or a single element. For example, referring to claim 3, “each second coil (222) of each of the braided wires (220) is nested outside one of the adjacent two first coils (221) on the other braided wire (220).”
Furthermore, it is noted that a different name would be needed for the different elements in the claim (e.g. first braided wire, second braided wire, etc.) because the part number would not serve as a basis for providing a distinction between elements as the presence (or absence) of reference characters does not affect the scope of the claim. In this case, reference character 220 has been used to designate two different elements and is improper because each “braided wire” should have its own reference character AND name, for example, “first braided wire (ref 1), second braided wire (ref 2), etc.).
In response to applicant's argument that the textile reinforcement in-between two layers is not capable of reducing friction between the textile layer and elastic inner lay, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Mezzalira (hereinafter considered as 430’) discloses that there is tight wrapping of the textile layer (see figs. 4 and 7 and compare with fig. 5 of 430’, where it is inherent that when the hose expands it would become even tighter than the already “close” configuration shown in fig. 5 and thus reduce friction) where the textile layers may be integrated or embedded (see paragraph 0080 of 430’) by either using a woven or knotting technique (see paragraph 0107 of 430’).
In regards to applicant’s argument that one of ordinary skill in the art cannot determine the diameters being close, examiner respectfully feels this statement is contradictory because applicant disclosed on page 10, line 1, that Mezzalira discloses this limitation: 
“Though Mezzalira discloses an extensible hose 1 of which outer diameters at the contraction length and at the extension length being close to the outer diameters of the inner layer 10 at the corresponding lengths”
Therefore, it appears that it is inherent and implied that the textile layer is “close” and therefore would produce the result of “reducing the friction between the reinforcement layer and the elastic inner pipe” as there appears to be no structural difference between present invention and prior art except that there are additional component in the prior art which also contributes to bringing the textile layer to be closer to the inner elastic tube. 
In addition, there is nothing that appears would prevent a reduction in friction due to placing additional components above the braided layer of the present invention, such that, if an additional layer, such as the elastic layer of 430’ was placed on the braided layer of present invention, it appears that because the braided layer is “close” to the inner elastic layer, the same benefit would be produced or possibly further enhanced.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, in regards to replacing the known braided layer of Mezzalira with the known braided layer of Vigolo, there is:
a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other component;
a finding that the substituted components and their functions were known in the art;
a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
In response to the joint strength between the inner and outer layers being weakened, it is unclear how applicant concluded that this would occur as there is no mention of the joint strength would be weakened in any prior art reference disclosed herein. 
In response to applicant's argument that amended claim 1 produces a better technical effect than the combination of Mezzalira and Vigolo, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mezzalira et al. (U.S. Patent No. 10,359,130).
Claim 1, Mezzalira discloses:
A telescopic water pipe (considered as 1 in Figs. 4-5), comprising: 
an elastic inner pipe (considered as 10 in Figs. 4-5) for allowing a liquid to pass therethrough, 5the elastic inner pipe having a contraction length and an extension length under the action of the pressure of the liquid passing therethrough (compare Figs. 4-5 where Fig. 4 is when the pipe is at rest and Fig. 5 is when the water pipe is under pressure); and 
a braided layer wrapped on an outer circumferential surface of the elastic inner pipe (see Col. 8, Lines 24-28 where the braided layer is placed on the outer surface of the elastic inner pipe); 
wherein the elastic inner pipe and the braided layer form 10together a first telescopic pipe body (compare Figs. 4-5 where Fig. 4 is when the elastic inner pipe and braided layer are at rest and Fig. 5 is when the elastic inner pipe and braided layer are under pressure), 
the first telescopic pipe body expanding and contracting with the expansion and contraction of the elastic inner pipe (similarly, compare Figs. 4 and 5), and 
outer diameters of the first telescopic pipe body at the contraction length and at the extension length being close to the outer diameters of the elastic inner pipe at the corresponding lengths (see Figs. 4-5 where all diameters of the tubular members are “close” to the elastic inner pipe; see Col. 6, Lines 8-12, where the entire tubular member has its original diameter when no flow and an enlarged diameter when there is flow and see Col. 8, Lines 24-28 where the braided layer is placed on the outer surface of the elastic inner pipe; it is inherent that the outer diameters at contraction and extension length is “close” to that of the elastic inner pipe because the braided layer is placed on the outer surface of the elastic pipe and the entire tubular member diameter changes with respect to a change in flow);
and the braided layer is an outer layer used to reduce the friction between the braided layer and the elastic inner tube (it appears the braided layer would meet this limitation; see “Response to Arguments” above) and prevent the elastic inner tube from being pierced by sharp objects (it is inherent that a layer that completely surrounds an elastic inner tube would further aid in preventing some sort of sharp object in existence from penetrating the elastic inner tube as the braided layer would act as some sort of armor).

Claim 2, Mezzalira discloses:
The telescopic water pipe according to claim 1, characterized in that the braided layer is woven (see Col. 10, Lines 12-13, where the braided layer is either woven or knotted) along the outer circumferential surface of the elastic inner pipe by means of braided wires, and is wrapped seamlessly on the outer circumferential surface of the elastic inner pipe (see Col. 8, Lines 24-28 where the braided layer is placed on the outer surface of the elastic inner pipe; see Figs. 4-5, where the is no seam).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mezzalira as applied to claim 1 above in view of Vigolo et al. (U.S. Patent No. 10,995,434).
In regards to claim 3, Mezzalira discloses: 
The telescopic water pipe according to claim 2, wherein the braided layer is of a chained tricot type (see Col. 7, Lines 34-35), but does not disclose that the braided layer is comprises at least two braided wires. 
However, Vigolo discloses a similar device (considered as 1 in Fig. 3) wherein the braided layer (considered as 4 in Fig. 3) is of a similar chained tricot type (see Col. 4, Lines 47-50),
wherein the braided layer is woven (see Col. 4, Lines 47-51, where the braided layer is knitted with chain stiches; see Col. 1, Lines 47-54, where “woven” is referred to as “a yarn intertwines with another yarn once above and once below it”; see annotated Fig. 3 where a yarn intertwines with another yarn above and below where its “nested outside” and “nested inside”) around the outer circumferential surface of the elastic inner pipe (considered as 2 in Fig. 3) by means of at least two braided wires (see Fig. 3 where it appears that at least 5 braided wires are shown), 
wherein the braided wires run in a wavy trajectory along an axial direction 25of the elastic inner pipe (see Fig. 3 where the braided wires run in the axial direction and are wavy) and form a first coil (see annotated Fig. 3 below) and a second coil (see annotated Fig. 3)) at the upper and lower portions of the wavy trajectory, respectively; 
each second coil of each of the braided wires is nested outside one of the adjacent two first coils (see annotated Fig. 3 where each second coil is attached to a first coil) on the other braided wire and inside the other thereof (see annotated Fig. 3 where each braided wire is inside a respective other braided wire), respectively;  
30each first coil of each of the braided wires is nested outside of one of the adjacent two second coils on the other braided wire and inside of the other thereof, respectively (see annotated Fig. 3 where each braided wire is inside a respective other braided wire). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to replace the braided layer of Mezzalira with the braided layer of Vigolo because Vigolo discloses that providing stiches substantially parallel to the longitudinal axis of the hose will simplify, quicken, and economize the manufacturing of the hose to a maximum (see Col. 5, Lines 17-20).


    PNG
    media_image1.png
    636
    1317
    media_image1.png
    Greyscale


In regards to claim 4, Vigolo further discloses:
The telescopic water pipe according to claim 3, characterized in that 35the braided layer is woven around the outer circumferential surface of the elastic inner pipe by means of at least four braided wires (see annotated Fig. 3 above hereinafter), and 
all the braided wires are sequentially arranged on the outer circumference of the elastic inner tube, and
at least one braided wire is spaced apart between two of the braided wires mutually nested with each other through the first coil and the second coil (see annotated fig. 6).

	In regards to claim 5, Vigolo further discloses:
The telescopic water pipe according to claim 4, characterized in that the mutually nested coils of the two of the braided wires are mutually nested on the side of the braided wires located between them that faces away from the elastic inner tube (see annotated fig. 6, where the side faces away from the elastic inner tube).

	In regards to claim 6, Vigolo further discloses:
The telescopic water pipe according to claim 5, characterized in that the mutually nested coils of the two braided wires form protrusions (see annotated Fig. 3) on 10the outer circumference of the braided layer, the protrusions extending in the axial direction of the elastic inner pipe (see annotated Fig. 3).

	In regards to claim 7, Vigolo further discloses:
The telescopic water pipe according to claim 6, characterized in that the protrusions are formed in a serrated shape (see annotated Fig. 3), and serrated tooth tips extend 15in a circumferential direction of the braided layer (see annotated Fig. 3 where the tooth tips appear to extend in a circumferential direction; it can be seen that the first and second coil together form projections in Fig. 3).

	In regards to claim 8, Vigolo further discloses:
The telescopic water pipe according to claim 4, characterized in that the braided wires are made of a wear-resistant material (see Col. 4, Lines 36-38 where the braided wires are made of polyester yarn; see paragraph 0040 of the instant application where polyester fiber is a known wear resistant material).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mozsgai et al. (U.S. PGPub No. 2014/0057103) discloses a similar braided layer to the present invention.
Peterson et al (U.S. Patent No. 11,333,281) discloses a similar braided layer to the present invention.
Hsieh (U.S. Patent No. 11,181,212) discloses a similar device to the present invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679